IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00378-CR

KENTRELL LAMAR FLETCHER,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 52nd District Court
                               Coryell County, Texas
                           Trial Court No. FAM-09-20084


                           MEMORANDUM OPINION


       Kentrell Fletcher pled guilty to aggravated assault, a second-degree felony, and

received deferred adjudication community supervision for a period of five years. The

State later moved to adjudicate Fletcher’s guilt, alleging four violations of his conditions

of community supervision. Fletcher pled true to all of the allegations. The trial court

found that Fletcher violated the conditions of his community supervision, adjudicated

him guilty, and sentenced him to fifteen years’ imprisonment.
          Fletcher’s appointed appellate counsel has filed a motion to withdraw and an

Anders brief, asserting that he has diligently reviewed the appellate record and that, in

his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Fletcher filed a pro se response; however, he does not raise any

arguable issues. The State did not file a brief. We will affirm.

          In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988).

          We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment. Counsel must send Fletcher

a copy of our decision by certified mail, return receipt requested, at Fletcher’s last

known address. TEX. R. APP. P. 48.4. Counsel must also notify Fletcher of his right to

file a pro se petition for discretionary review. Id.; see also Ex parte Owens, 206 S.W.3d 670,

673-74 (Tex. Crim. App. 2006). We grant counsel’s motion to withdraw, effective upon

counsel’s compliance with the aforementioned notification requirement as evidenced by

“a letter [to this Court] certifying his compliance.” See TEX. R. APP. P. 48.4.




                                                  REX D. DAVIS
                                                  Justice

Fletcher v. State                                                                       Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 21, 2012
Do not publish
[CR25]




Fletcher v. State                            Page 3